Case 8:19-bk-10822-CB   Doc 1 Filed 03/07/19 Entered 03/07/19 20:28:51   Desc
                         Main Document    Page 1 of 4
Case 8:19-bk-10822-CB   Doc 1 Filed 03/07/19 Entered 03/07/19 20:28:51   Desc
                         Main Document    Page 2 of 4
Case 8:19-bk-10822-CB   Doc 1 Filed 03/07/19 Entered 03/07/19 20:28:51   Desc
                         Main Document    Page 3 of 4
Case 8:19-bk-10822-CB   Doc 1 Filed 03/07/19 Entered 03/07/19 20:28:51   Desc
                         Main Document    Page 4 of 4
